[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                  JUNE 4, 2008
                                 No. 07-15597                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                    D. C. Docket No. 06-00454-CV-3-RV-MD

ALPHONSO A. PERRY,

                                                                 Plaintiff-Appellant,

                                       versus

MICHAEL J. ASTRUE,

                                                                Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          _________________________

                                   (June 4, 2008)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

      Alphonso Perry appeals the district court’s order affirming the

administrative law judge’s (“ALJ”) denial of his application for disability
insurance benefits under 42 U.S.C. § 405(g) and supplemental security income

under 42 U.S.C. § 1383(c)(3). First, Perry argues that the district court’s order

should be reversed because the ALJ erred in failing to identify which of his

impairments were severe at the second step of the sequential evaluation process,

resulting in a deficient record that does not allow us to determine whether the ALJ

used the correct legal standard and whether the ALJ’s decision was based on

substantial evidence. Perry also argues that the ALJ erred in relying on the

Medical Vocational Guidelines (the “grids”) to determine whether he was disabled

because the presence of non-exertional impairments renders the grids inapplicable.

        Upon review of the record and consideration of the briefs, we discern no

reversible error, and we AFFIRM.

                                I. BACKGROUND

      Perry applied for a period of disability, disability insurance benefits, and

supplemental security income alleging a disability onset date of 25 June 2003. He

identified an enlarged heart, high blood pressure, and pain in his chest, left arm,

left leg, and back. The Commissioner denied his application. Perry requested and

was granted a hearing before an ALJ. At the hearing, Perry testified that he was 40

years old and had a tenth-grade education, and he lived with his wife and 16 year-

old son. Perry’s daily routine consisted of sitting down and watching television or



                                           2
lying down, because it sometimes helped with his pain and blood pressure, and

because there was not anything else for him to do. He testified that he tried to walk

around the block a few times a week to avoid getting stiff. Perry stated that he was

able to bathe, groom, and dress himself. He did not regularly use a car. Perry

testified that he could read and write, but not well. He stated that he needed to take

the written driving test three times before he was able to pass and that his wife

always read his correspondence to him. Perry testified that, prior to his medical

problems, he worked as a stocker, custodian, general laborer, did landscaping

work, and layed floors. He claimed that a degenerative spinal problem caused him

to suffer from pains in his entire left side, and that his pain medication was

effective but he still had problems with his blood pressure despite medication.

Before he underwent a spinal operation, he was unable to help his wife around the

house.

         According to the record, on 4 June 2003, Perry presented to the Baptist

Hospital emergency room with complaints of acute chest pain. R.Exh. at 145. On

examination, his heart rate and rhythm were regular, he had no respiratory distress,

and a chest x-ray revealed no significant abnormalities. He received a Toradol

injection (for the pain) and was discharged with a prescription for Darvocet (a pain

reliever). Id. at 146, 157. On 20 June 2003, Perry saw Karen G. Snow, M.D. (“Dr.



                                            3
Snow”), his treating physician, complaining of pains in his left chest, arm, and

back. Dr. Snow noted that he received an electrocardiogram at the emergency

room earlier that month, which revealed enlargement of the left ventrical of his

heart, though the left ventricle was functioning normally. Id. at 170. Dr. Snow

found that Perry had a regular heart rate and rhythm. His blood pressure was

130/80. Dr. Snow found that Perry had full range of movement in his extremities

and that he did not have any edema. Id. Dr. Snow recommended a stress test,

prescribed Lisinopril for his high blood pressure, and referred Perry to pain

management. The stress test results were normal.

      Perry returned to Dr. Snow for a follow-up visit several days later. Dr.

Snow noted that Perry’s blood pressure was coming down, and he was having no

side effects from his medications. He complained of pain in his left upper back

and neck which radiated into his left arm, but Dr. Snow found no tingling or

weakness in Perry’s arm and he had full range of motion in his neck and

extremities. Id. at 168. Perry had tenderness in his neck and shoulder muscles and

in the muscles along his upper back, but he did not have any spasms. Id. Dr. Snow

assessed a strain in Perry’s left back and referred him to physical therapy.

      In Perry’s next follow-up visit with Dr. Snow, in August 2003, he said that

he was contemplating filing for disability. At the time, his blood pressure was



                                          4
130/84. Dr. Snow stated that she thought he would be a good candidate for

vocational rehabilitation and should consider a career change because he has

degenerative disc disease, which “is likely to progress and he will find it more and

more difficult to do his job duties.” Id. at 167. Perry completed a disability

worksheet on 24 September 2003. He reported that he suffered sharp pains in his

chest, back, shoulder, legs, and arm, aching pains in his back, leg and arm, and

fluttering in his heart. He stated that his pain and stiffness limited his ability to

perform housecleaning, yard work, and driving, but that his medication gave him

relief. Perry returned to Dr. Snow in November 2003 complaining of uncontrolled

hypertension and chest pain. His blood pressure at the visit was 122/72. Dr. Snow

noted that Perry was applying for disability and was concerned about Perry being

exposed to extreme temperatures or chemicals on the job. Id. at 201. Dr. Snow

also noted that he was unable to afford his medications.

      On 12 January 2004, Perry presented to Richard W. Lucey, M.D. for a

consultative disability examination. Id. at 171-75. His blood pressure was 160/90,

he had a regular heart rate and rhythm, and his lungs were clear. Id. at 172. Perry

had full range of motion in his neck, a mild decrease in range of movement in his

left shoulder with some crepitus at the shoulder joint and in the right knee, normal

grip strength and normal fine manipulative movements, and no weakness, atrophy,



                                            5
or sensory deficits in his upper extremities. Id. Perry also had full range of motion

in his lower extremities and major joints, he had a normal gait, he was able to walk

without signs of weakness or uncoordinated muscle movements, and he was able to

move from a supine to a sitting position without pain. Id. Perry had somewhat

diminished range of motion in his lower back. Id. Dr. Lucey appraised high blood

pressure, cardiomegaly (enlarged heart), heartburn, probable degenerative arthritis

in the left shoulder and right knee, and non-cardiac chest pain which was “possibly

related to acid reflux.” Id. at 172-73.

      Perry returned to Dr. Snow in late March 2004 for a check of his blood

pressure and to give her his disability forms to fill out. He complained of pains in

his neck and upper back and swelling in his right knee. His blood pressure was

132/82, he had full range of motion in his extremities, and no extremity or joint

edema. Dr. Snow noted that his x-rays did not seem to show any sign of

degenerative arthritis. Id. at 198. Based on a diagnosis of degenerative arthritis

and intervertebral disc disorder with myelopathy, Dr. Snow stated that Perry could

sit only seven hours and stand or walk only one hour in an eight-hour day and that

Perry could only sit or stand, less than one hour at a time. Id. at 205. Dr. Snow

stated that Perry could lift or carry 50 pounds occasionally, 10 pounds frequently,

and 5 pounds all of the time. Id. Dr. Snow stated that Perry had normal gripping



                                          6
ability, but he was unable to perform pushing, pulling, and fine manipulation.

Perry could bend, squat, crawl, and reach occasionally, but he could never climb.

Id. Dr. Snow stated that Perry must completely avoid unprotected heights and

moving machinery, could not operate a car, and must avoid mild exposure to

changes in temperature and humidity, as well as exposure to dust, fumes, and

gases. Id. Dr. Snow stated that Perry’s pain was intractable and virtually

incapacitating and that his medications did not effect his ability to work. Id. at

206.

       A 19 April 2004 MRI of Perry’s middle back revealed minor spondylosis

(deformation or degeneration of the joints in the spine), no herniated discs, and no

significant narrowing of the spinal canal. Id. at 208. An MRI of his neck,

conducted on the same day, revealed degenerative disc desiccation and

spondylosis, mild disc bulging at C5-6 and C6-7, no herniated discs, and no

significant central canal narrowing. Id. at 209. An x-ray of Perry’s right knee

found no abnormalities.

       In a June 2004 appointment with Dr. Snow, Perry complained of continuing

neck pain related to his arthritis, and he stated that his blood pressure medication

seemed to be helping him with his hypertension. Dr. Snow gave him additional

prescriptions for his blood pressure. One week later, Perry presented to Dr. Snow



                                           7
at the emergency room complaining of severe left-side chest pain which radiated

down his left shoulder into his left arm. He also complained of shortness of breath,

nausea, and chills. His oxygen saturation was 98% or greater, his heart rate was

62, and his blood pressure was 117/60. His chest was clear and he had no chest

wall tenderness. A chest x-ray was normal and an electrocardiogram showed

normal sinus rhythm. Perry moved his extremities well and was without edema.

      Perry returned almost a year later to Dr. Snow, on 2 May 2005, complaining

of tingling in his left arm, chronic upper neck and thoracic back pain, headaches,

insomnia, and problems concentrating because of his pain. Id. at 226. Dr. Snow

noted that Perry was not taking any pain or blood pressure medication because he

could not afford it. She also noted that he had done well without pain medication.

Id. His blood pressure was 136/98 and he had full range of motion in his

extremities. Dr. Snow ordered an MRI of Perry’s neck and back, and prescribed

medicine for Perry’s hypertension. The MRI of Perry’s neck revealed mild to

moderate degenerative disc disease, no focal disc herniation (hernia involving less

than 25% of the disc), and multilevel bilateral narrowing of spinal cord canal. Id.

The MRI of the back showed minimal degenerative disc disease and a small central

disc protrusion which touched the spinal cord, but no indication of significant canal

narrowing. Id.



                                          8
      Following his MRIs, Perry visited Dr. Snow on 6 June 2005. She found that

the MRIs showed degenerative disc disease and referred him to a neurosurgeon.

Id. at 224. She continued his blood pressure medication and included a

prescription for pain medication. On 27 June 2004, Perry visited Dr. Charles E.

Chapleau, a neurosurgeon, for an evaluation of his neck and spinal problems. On

examination, Perry’s blood pressure was 140/110, his heart rate and rhythm were

regular, he had good range of motion in his shoulder and lower back, and his chest

was clear. After reviewing the May 2005 MRI of the neck, Dr. Chapleau

concluded that the cause of Perry’s pain was spurring at the C5-6 vertebrae. Id. at

240. Dr. Chapleau recommended that Perry undergo an anterior cervical fusion

(neck surgery to relieve pressure on the nerves or spinal cord), and he performed

the procedure on 13 July 2005. Id. at 235, 240. Perry tolerated it well. Id. at 240.

      Dr. Snow completed a second physical assessment of Perry on 20 July 2005.

Id. at 231. She stated that Perry could sit and stand or walk less than one hour at a

time per day, and that he could sit and stand or walk a combined total of two hours

per day. Id. She stated that he could lift and carry 50 pounds occasionally, 20

pounds frequently, and 10 pounds continuously. Id. She stated that he could grasp

with his hands repetitively and had normal fine manipulation abilities, but he could

not push and pull with his arms. Id. She found that he could not use his feet for



                                          9
repetitive movements. Id. She stated that he could bend or squat occasionally,

reach frequently, but he could not crawl or climb. Id. Dr. Snow also stated that

Perry needed to avoid mild exposure to temperature and humidity changes, dust,

fumes, and gases; and that he could perform moderate amounts of car driving. Id.

Dr. Snow stated that Perry’s pain was intractable and virtually incapacitating and

that his medication did not affect his ability to work. Id. at 232. On 21 July 2005,

Perry returned to Dr. Chapleau for a follow-up and reported having had excellent

relief of his left arm pain. Id. at 234.

       Following the 23 August 2005 hearing, after describing the five step

evaluation required by 20 C.F.R. §§ 404.1520 and 416.920, the ALJ found that

Perry had not engaged in substantial gainful activity. The ALJ also found that

Perry had “impairments that are severe within the meaning of the Regulations, but

not severe enough to meet or medically equal one of the impairments listed in

Appendix 1, Subpart P, Regulations No. 4.” Id. at 19. The ALJ then determined

whether Perry retained the residual functional capacity (“RFC”) to perform his past

relevant work or other work existing in the significant numbers in the national

economy. Id. In making the decision the ALJ stated that he:

       must consider all symptoms, including pain, and the extent to which
       these symptoms can reasonably be accepted as consistent with the
       objective medical evidence and other evidence . . . [and] must also
       consider any medical opinions, which are statements from acceptable


                                           10
      medical sources, which reflect judgments about the nature and
      severity of the impairments and resulting limitations.

Id.

      In determining Perry’s RFC, the ALJ cited 20 C.F.R. §§ 404.1545 (stating

that the RFC should be evaluated based on all of a claimant’s impairments,

whether severe or not, and all of the available evidence) and 416.945 (stating that

the RFC should be determined using all available medical and other evidence and

should include the consideration of all impairments) and Social Security Ruling

96-8p (stating that a claimant’s impairments should be assessed singly and in

combination when determining the RFC). Id. The ALJ concluded that Perry

retained “the residual functional capacity to perform sedentary work.” Id. The

ALJ stated that there was a “vast disparity between [Perry’s] subjective complaints

and the medical evidence.” Id. He stated that review of the most credible evidence

did not “establish the existence of either single or combined medical conditions

which could reasonably . . . compromise [Perry’s] performance of all forms of

gainful activity.” Id. The ALJ noted that Perry alleged “an enlarged heart, high

blood pressure, chest pain, and degenerative disc disease as a basis for disability,”

but concluded that, “while the record contains evidence of the existence of these

impairments, the objectively demonstrable evidence of record fails to support that

[Perry] is as impaired as he has alleged.” Id. at 23.


                                          11
      The ALJ discounted the evidence of Dr. Snow’s 20 July 2005 physical

assessment pointing out that it disagreed with Dr. Snow’s own medical records. Id.

He noted that Dr. Snow had considered Perry as an excellent candidate for

vocational rehabilitation. Id. The ALJ also noted that Dr. Snow’s last treatment

record, on 6 June 2005, set Perry’s blood pressure at 130/88. The ALJ stressed

that Perry’s recent chest x-rays and electrocardiograms have been normal and that

Dr. Snow stated that Perry had done well without medication for chronic pain. Id.

      The ALJ supported his findings with Dr. Lucey’s evaluation on 12 January

2004. Id. at 24. The ALJ noted that Dr. Lucey’s examination revealed that Perry

had full range of motion in his neck, that his lungs were clear and that his heart rate

was regular. Id. He also pointed out that Dr. Lucey found that Perry had normal

grip strength and normal fine manipulatory skills, that Perry was able to heel, toe,

and tandem walk normally, had a normal gait, and exhibited no sign of weakness

or ataxia. Id. The ALJ particularly stressed that the only recommendation Dr.

Lucey made was that Perry needed further treatment of his high blood pressure. Id.

The ALJ also relied upon Dr. Chapeau’s medical records. Id. He stressed that Dr.

Chapeau reported that Perry had excellent relief from his left-arm pain following

his surgery. Id. He also stated that, although Perry was supposed to return for a

follow-up appointment with Dr. Chapeau, there is no evidence that he did so. Id.



                                          12
      Considering Perry’s testimony, the ALJ noted that Perry testified that he was

able to care for his personal needs, drive a car, watch television, and walk around

the block. Id. He also noted that the clinical findings in the form of

electrocardiograms and physical examinations have all been within normal limits.

Id. He stressed that Perry’s physical impairments have all been alleviated with

prescription medication. Id. at 25. He stated that the lack of medical

documentation lead him to conclude that Perry was not visiting his physicians for

treatment regularly, which indicated that Perry had not required treatment recently.

Id. The ALJ then concluded that Perry could regularly perform “the full range of

sedentary work.” Id. at 27. Because he found that Perry was able to perform

sedentary work, the ALJ determined that he was no longer able to perform his past

relevant work as a laborer or stocker. Id. at 26.

      The ALJ also determined, based on the grids, that Perry could perform work

which existed in significant quantities in the national economy, able to perform the

“full range of sedentary work” under 20 C.F.R. § 404.1567. Id. at 28. In choosing

to use the grids, the ALJ acknowledged that he had to find that Perry was able to

perform the strength demands required by the work at the given level of exertion

and that “there are no nonexertional limitations.” Id. at 26. The ALJ determined

that Perry’s age and educational limitations would not preclude him from



                                          13
performing sedentary work. Id. at 27. The ALJ stated that, “[b]ecause the

evidence supports a finding that [Perry] can perform the demands of the full range

of sedentary work, a finding of ‘not disabled’ is directed by [the grids].” Id.

      The ALJ denied Perry benefits. Perry filed a request for review with the

Appeals Council, which was denied. Perry then filed his complaint in the district

court. A magistrate judge recommended that the district court affirm the decision

of the Commissioner. The district court concurred with the magistrate’s report and

recommendation and affirmed the Commissioner’s decision. This appeal followed.

                                 II. DISCUSSION

      “We review the Commissioner’s decision to determine if it is supported by

substantial evidence and based on proper legal standards.” Crawford v. Comm’r,

363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam). “Substantial evidence is more

than a scintilla and is such relevant evidence as a reasonable person would accept

as adequate to support a conclusion . . . Even if the evidence preponderates against

the Commissioner’s findings, we must affirm if the decision reached is supported

by substantial evidence.” Id. at 1158-59 (quotations and citations omitted). We

treat the ALJ’s decision as the Commissioner’s final decision when the ALJ denies

benefits and, as here, the Appeals Council denies review. Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). In conducting this review, we may not reweigh



                                          14
the evidence or substitute our judgment for that of the Commissioner. Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). “With respect to the [ALJ]’s legal

conclusions, however, our review is de novo. Lewis v. Barnhart, 285 F.3d 1329,

1330 (11th Cir. 2002) (per curiam).

      Perry argues that the ALJ erred in the second step of the evaluation process

by failing to identify which of his impairments were severe. An ALJ must evaluate

the following five criteria in deciding whether a claimant is entitled to social

security disability: (1) “[i]s the individual performing gainful activity;” (2) “[d]oes

[he] have a severe impairment;” (3) “[d]oes [he] have a severe impairment that

meets or equals an impairment specifically listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1;” (4) “[c]an [he] perform [his] past relevant work;” and (5) “[b]ased on

[his] age, education, and work experience, can [he] perform work of the sort found

in the national economy.” Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir.

2004). A “severe impairment” is one that “significantly limits [the] claimant’s

physical or mental ability to do basic work activities.” Crayton v. Callahan, 120

F.3d 1217, 1219 (11th Cir. 1997). We will disregard any errors or defects in the

lower court that “do not affect any party’s substantial rights.” Fed. R. Civ. P. 61

(harmless error); Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (applying

the harmless error doctrine in the context of a social security case). However, we



                                           15
will reverse if the ALJ fails to provide us with “sufficient basis for a determination

that proper legal principles have been followed.” Martin, 894 F.2d at 1529.

      In this case, Perry argues that the ALJ did not adequately explain the legal

basis for his determination of Perry’s RFC for purposes of appellate review

because the ALJ’s opinion does not identify which impairments the ALJ found to

be severe. However, the record does not support this argument. The ALJ

explicitly stated that he was following the five-step sequential evaluation process

required by 20 C.F.R. § 404.1520. See R.Exh. at 18. Although the ALJ did not

identify which impairments he considered severe at step two, he explicitly stated,

when determining Perry’s RFC in step four, that he was considering “all

symptoms, including pain” and that Perry alleged “an enlarged heart, high blood

pressure, chest pain, and degenerative disc disease.” Id. at 19, 23. The ALJ also

stated that he considered these conditions singly and in combination. See id. at 19;

see also Walker v. Bowen, 826 F.2d 996, 1001 (11th Cir. 1987) (per curiam).

Contrary to Perry’s assertion that the ALJ might not have considered the

non-exertional aspects of his impairments, the ALJ specifically acknowledged that

he had to consider whether Perry had non-exertional limitations when evaluating

whether or not to use the grids. Id. at 26. Thus the record does not support Perry’s

arguments that the ALJ might not have considered those impairments which he



                                          16
was not labeling severe when evaluating steps four and five. The ALJ also

thoroughly explained his reasoning, citing to the medical records detailing Perry’s

medical history and symptoms and citing to the testimony from the hearing that

described Perry’s subjective feelings and daily activities. The ALJ included

citations to the social security rulings and statutes he was relying on in making his

determination

      Because the ALJ found that Perry was not disabled after enumerating and

evaluating all of the impairments and symptoms alleged and explaining his

reasoning based on the record and the law, any error the ALJ may have made by

not specifically identifying at step two which impairments he found to be severe

did not deprive us of the ability to evaluate the ALJ’s legal reasoning based upon

the record.

      Second, Perry argues that, because he had non-exertional impairments, the

ALJ erred by using the grids to determine whether he was disabled. Once a

claimant shows that his impairment prevents him from performing his past relevant

work, the burden shifts to the Commissioner, “who must produce evidence to show

that the claimant is able to perform alternative substantial gainful work that exists

in the national economy.” Cowart v. Schweicker, 662 F.2d 731, 736 (11th Cir.

1981). An ALJ may use the grids to aid in determining “whether [a] claimant has



                                          17
the ability to adjust to other [jobs] in the national economy.” Phillips, 357 F.3d at

1239-40. The grids are:

      a series of matrices which correlate a set of variables-the claimant's
      residual functional capacity (i.e., the ability, despite impairments, to
      do sedentary, light, etc. work), age, educational background, and
      previous work experience. Upon the entry of a set of these variables
      into the appropriate matrix a finding of disabled or not disabled is
      rendered.

Gibson v. Heckler, 762 F.2d 1516, 1520 (11th Cir. 1985) (per curiam). “In

appropriate circumstances, the grids may be used” instead of the testimony of a

Vocational Expert (“VE”) to establish whether such work exists and, in turn,

whether the claimant is “disabled.” Allen v. Sullivan, 880 F.2d 1200, 1201-02

(11th Cir. 1989) (per curiam). However,

      [w]hen the claimant cannot perform a full range of work at a given
      level of exertion or the claimant has non-exertional impairments that
      significantly limit basic work skills, exclusive reliance on the grids is
      inappropriate. In such cases, the [ALJ]’s preferred method of
      demonstrating that the claimant can perform other jobs is through
      testimony of a VE.

Jones v. Apfel, 190 F.3d 1224, 1229 (11th Cir. 1999) (citations omitted). Reliance

on the grids is proper where substantial evidence supports the ALJ’s determination

that the claimant’s non-exertional impairments did not significantly limit his ability

to perform specified types of work. Sryock v. Heckler, 764 F.2d 834, 836 (11th

Cir. 1985) (per curiam). According to the Social Security regulations,



                                          18
      [s]edentary work involves lifting no more than 10 pounds at a time
      and occasionally lifting or carrying articles like docket files, ledgers,
      and small tools. Although a sedentary job is defined as one which
      involves sitting, a certain amount of walking and standing is often
      necessary in carrying out job duties. Jobs are sedentary if walking and
      standing are required occasionally and other sedentary criteria are
      met.

20 C.F.R. § 404.1567(a). As the Commissioner points out, to the extent that Perry

argues that the existence of non-exertional limitations precludes the use of the

grids, his argument is without merit. See Sryock, 764 F.2d at 836. Instead, the

question we must answer is whether substantial evidence supports the ALJ’s

findings that Perry’s non-exertional impairments do not limit his ability to perform

sedentary work. See id.

      In this case, we conclude that substantial evidence supports the ALJ’s

finding that Perry did not suffer from non-exertional limitations that significantly

impaired his ability to perform sedentary work. Dr. Snow’s 29 March 2004

physical assessment stated that Perry could continuously lift 5 lbs and frequently

lift 10 pounds, could carry 5 pounds continuously and 10 pounds frequently, and

could grasp his hands repetitively. R.Exh. at 205. Dr. Snow’s physical assessment

also stated that Perry could sit or stand less than one hour at time, could sit for a

combined total of seven hours in a day, and could only stand or walk for a

combined total of one hour in a day. Id. Dr. Snow considered Perry a “good



                                           19
candidate for vocational rehabilitation.” Id. at 167. Dr. Snow’s records reflect that

Perry’s pain medication provides him with relief. Id. at 111, 115, 168, 230. Both

of her physical assessments state that his medications do not interfere with his

ability to work. Id. at 206, 232. Moreover Perry himself testified at his hearing

that much of his day is spent sitting and watching television, with occasional hours

spent lying down. Id. at 363-64.

      As to Perry’s arguments respecting his pre-surgery spinal pain, the record

reflects that he regularly received pain medication which gave him relief, id. at

111, 115, and he was generally able to move and function, with the ability to walk

in a normal posture and gait, and having full range of motion in all major joints.

Id. at 172. Dr. Snow’s most recent records from an appointment with Perry,

written before his surgery, state that he had full range of motion in his extremities

and had no tenderness in the muscles along his spine. Id. at 226. Although she

noted that Perry was very upset about his pain in her meeting with him, she also

noted that he had functioned well without chronic pain medication. Id. Dr.

Chapleau’s medical records following the surgery state that Perry’s neck surgery

provided relief for the pain in his arm and that he tolerated the procedure well. See

id. at 234.

      Although Perry continues to suffer from hypertension and high blood



                                          20
pressure, the record reflects that he has been able consistently to control it using

medication and his heart rate and rhythm have been regular. Id. at 167-68,172,

200, 228-30. Perry’s stress test, chest x-rays, and electrocardiograms have all been

normal and his heart rate and rhythm at his medical exams are consistently regular,

even though the medical records reflect that he often complained of chest pain and

has an enlarged left ventricle. Id. at 24, 150, 168, 170, 172, 199, 200, 228, 229,

240, 257. Finally, the record does not support Perry’s argument that the ALJ did

not consider Perry’s pre-surgery pain. The ALJ considered the medical records of

Dr. Snow, who treated Perry before his surgery and documented his spinal

problems and pain, and Dr. Chapeau , who was Perry’s surgeon. Id. at 23-24.

Moreover, in determining Perry’s RFC, the ALJ specifically stated that he had to

consider all symptoms, “including pain.” Id. at 19.

      Because the clinical evidence in the record as well as the subjective

statements of Perry’s doctors provide substantial evidence that his non-exertional

impairments would not significantly limit his ability to perform sedentary work,

the ALJ correctly relied on the grids to determine that Perry was not disabled. See

Sryock, 764 F.2d at 836.



                                III. CONCLUSION



                                           21
      Perry appeals the district court’s order affirming the ALJ’s denial of his

application for disability insurance benefits and supplemental security income. We

conclude that the ALJ considered whether or not any of Perry’s impairments were

“severe” at step four in the five-part disability analysis, allowing us to determine

that the ALJ applied the correct legal principles to evaluate whether or not Perry is

disabled, and that substantial evidence supports the ALJ’s decision to deny

disability benefits to Perry. We also find that the ALJ properly relied upon on the

Medical Vocational Guidelines to determine whether or not Perry was disabled

because Perry’s non-exertional impairments did not significantly limit his ability to

perform sedentary work.

AFFIRMED.




                                          22